DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,7, 10 and 14  are  rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2010/0072947), hereinafter Chan, in view of Lin et al. (US 2005/0156603), hereinafter Lin.
As to claim 3, Chan discloses in figure 2, an apparatus comprising [see figure 1]:
     a detection module used to detect a state of each cell of a battery pack comprising a plurality of cells [battery pack (B) has cells B1 and B2; it is implicit that the protection circuit incorporates detection means to determine the whether the cell achieve an unbalanced protection voltage value or not. see ¶0012-0014 and also see ¶0017];
         an auxiliary charging module [charging circuit (A2) is used as an auxiliary charging module which is equivalent with Applicant’s auxiliary charging module] used to provide a second charging current to the battery pack [noted that the charging current provided by A2 is less than the main the charging current because R3 reduces the current in the battery park; see ¶0017] , wherein the second charging current is less than a first charging current provided by  a main charger to the battery pack [see ¶0017]; and a control module  [protection circuit (P) is a controller controls the switching elements ]  used to control the detection module and the auxiliary charging module [see ¶0016-0018].  
         Chan Further discloses in figure 2, wherein the control module judges, according to the detection result of the detection module [see ¶0017], whether the detection result satisfies activation criterion for the auxiliary charging module [noted that he activation criteria according to Chan is to reach unbalance protection voltage value]. Thus, Chan also discloses using voltage value to balance and unbalance the battery cells. 
           However, Chan does not explicitly disclose a detection module used to detect a state of each cell; wherein the activation criterion comprises, a total voltage of the battery pack reaches a corresponding preset threshold, an average voltage of the cells in the battery pack reaches a corresponding preset threshold,  remaining power corresponding to the battery pack reaches a corresponding preset threshold, and after any cell in the battery pack triggers over-
         Lin discloses in figure 1, detection module used to detect a state of each cell; wherein the activation criterion comprises, a total voltage of the battery pack reaches a corresponding preset threshold [see ¶0024; measuring a total  battery pack voltage; see ¶0024], an average voltage of the cells in the battery pack reaches a corresponding preset threshold [see ¶0035 and ¶0038],  remaining power corresponding to the battery pack reaches a corresponding preset threshold, and after any cell in the battery pack triggers over-voltage protection, a voltage of the cell recovers to a corresponding preset threshold allowing charging [when the battery pack voltage is below 110.2v charging begins; see ¶0035 and ¶0038] 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery pack voltage as  taught by Lin  in order to avoid battery damage due to over-charging and  over- discharging. 
                 As to claim 4,  Chan in combination with Lin discloses, apparatus according to claim 3, wherein the control module is further used to control charging/discharging of the battery pack according to the detection result of the detection module, wherein if the detection result of the detection module shows that a temperature and/or a voltage and/or a current of any cell in the battery pack does not conform to a preset range, then the control module controls the battery pack to enter a charging/discharging protection mode, wherein the charging/discharging protection mode refers to that the battery pack enters a state of stopping charging/discharging. 
          As to claim 7, Chan in combination with Lin discloses, wherein each cell in the battery pack is connected to a passive equalization module used for high-voltage discharging of the cell, 
      As to claim 10, Chan in combination with Lin iscloses, a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load.
          As to claim 14, Chan discloses in figure 2, wherein positive and negative electrodes of any cell of the battery pack are separately connected in parallel to a resistor. and are further connected to a fourth switch used for controlling connection or disconnection of the  resistor, and the control module is connected to the fourth switch corresponding to each cell through the detection module.  
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lin  as applied to claim 1 above, and further in view of Meyer et al. (US 2004/0263119), hereinafter Meyer. 
        As to claim 5,   neither Chan nor Lin discloses, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery pack recover to preset ranges; and/or wherein. when the control module controls the battery pack to resume charging, it is first judged whether the detection result satisfies the activation criterion for the auxiliary charging module, and if so, the auxiliary charging module is controlled to charge the battery pack; otherwise, the charger is controlled to charge the battery pack.  
            Meyer discloses in figure 1, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery 
                  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lin in view of Yeom (US 2019/0067957).
               As to claim 6,  Chan in combination with Lin, discloses all the claim inventions except,  wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature protection, charging single-cell over- voltage protection, and charging battery total voltage over-voltage protection for the battery pack; and/or the discharging protection mode comprises discharging over-current protection, discharging short-circuit protection, discharging over-temperature protection, discharging low-temperature protection, discharging single-cell low-voltage protection, and discharging battery total voltage low-voltage protection for the battery pack. 
        Yeom discloses in figure 1,   wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature 
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to resume charging or balancing of the battery cell in Chan’s apparatus when the voltage/temperature are in the appropriate ranges as taught by Yeom in order to avoid excessive battery discharge or charge that cause irreversible damage to the batteries and also severely impact the battery’s capacity. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lin as applied to claim 3 above, and further in view of  Hsiao et al. (US 2018/0152028), hereinafter Hsiao.                   
           As to claim 8, neither Chan nor Lin discloses,   wherein when the voltage of any cell reaches a third preset threshold and a voltage difference between a highest voltage and a lowest voltage of the cells reaches a fourth preset threshold, the control module turns on a passive equalization circuit corresponding to the cell.  
        Hsiao discloses in figures 1-2,  wherein when the voltage of any cell reaches a third preset threshold and  a voltage difference between a highest voltage and a lowest voltage of the cells reaches a fourth preset threshold, the control module turns on a passive equalization circuit corresponding to the cell [see ¶0017, ¶0019-0020].  
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lin, in view of Hsiao, and further in view of CN104901359, hereinafter 359’.                   
            As to claim 9, neither Chan nor Lin discloses explicitly,  when a charging current of the battery pack is the second charging current provided by the auxiliary charging module, if a discharging current after the passive equalization circuit is turned on is a third discharging current, then a charging/discharging current of the cell corresponding to the passive equalization circuit is the difference between the second charging current and the third discharging current, and wherein if the third discharging current is greater than the second charging current, the cell is in a discharging state.
                 359’ discloses , when a charging current of the battery pack is the second charging current provided by the auxiliary charging module, if a discharging current after the passive equalization circuit is turned on is a third discharging current, then a charging/discharging current of the cell corresponding to the passive equalization circuit is the difference between the second charging current and the third discharging current, and wherein if the third discharging current is greater than the second charging current, the cell is in a discharging state [359’ discloses in  the Abstract, subtracting or taking the difference between the charging current and the discharge current and determining battery is charging or discharging state]
  It is also noted that taking the difference between the charging current and the discharging current requires only mathematical manipulations. 
 .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Lin as applied to claim 3  above, and further in view of  Takahashi et al. (US 2010/0253285), hereinafter Takahashi. 
             As to claim 11, Chan discloses in figure 1, wherein the first switch comprises a first field effect transistor [SW3],  the second switch comprises a second field effect transistor [second switch SW4]  having, a source of the first field effect transistor  [source of SW3] is connected to a negative electrode of the battery pack [connected to the negative terminal  of B2], a drain of the first field effect transistor [the drain of SW3]  is connected to a source of the second field effect transistor [connected to the source of SW4] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack through the charger [the drain of SW4 connected to the battery positive terminal via charging circuit (10)] , and a gate of the first field effect transistor  and a gate of the second field effect transistor are separately connected to the control module [noted that each transistor control element is connected to the control device; see figure 2, and also ¶0012-0014]  .
             Neither Chan nor Lin discloses diode connected across the field effect transistors. 
              Takahashi disclose in figure 1, wherein the first switch comprises a first field effect transistor [15a]  having a parallel diode [15b] , the second switch comprises a second field effect transistor [14a]  having a parallel diode [14b] , a source of the first field effect transistor is connected to a negative electrode of the battery pack [source of 15a connected to the negative terminal of 11a] , a drain of the first field effect transistor is connected to a source of the second field effect transistor [the drain of 15b connected to the source of the second transistor [14a] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack 
              It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add diodes across the transistors in Chan’s apparatus as taught by Takahsi’s apparatus to protect battery or circuit elements from reverse current.
           As to claim 12, Chan discloses in figure 2, wherein the auxiliary charging module [A2] comprises a voltage adjustment unit [the controller signal P5 and P6] used for adjusting the second charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module [noted that the charging control is used to regulate output voltage to the charging circuit; ¶0016-0018]..3
Allowable Subject Matter
Claims 13 and 15-17  are allowed.
     Claim 13 recites, inter alia, wherein the second charging current is less than a first level of charging current provided by a main charger to the battery pack; a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load; and a control module used to control the detection module and the auxiliary charging module, wherein the auxiliary charging module comprises a voltage adjustment unit used for adjusting the second level of charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module and wherein the third switch comprises a triode, a base of the triode is separately connected to the control module and one end of the voltage adjustment unit, a collector of the triode is connected to a drain of the second switch, and an emitter of the triode is separately connected to a drain of the first switch, a positive electrode of the battery pack, and the other end of the voltage adjustment unit through a 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2013179739 discloses a cell balancing circuit to equalize the voltage of the battery cell. Voltage adjustment is performed based on an average voltage of the cells in the battery pack. 
        CN206340988 U discloses active equalization circuit which considers an average voltage of the cells in the battery pack to determine and control battery charging/discharging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859